Citation Nr: 1341559	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hand/arm disability, claimed as due to cold injury.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for residuals of right foot cold injury.

6.  Entitlement to a rating in excess of 10 percent for residuals of left foot cold injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.

The appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 determination in which the RO, inter alia, denied service connection for tinnitus, bilateral hearing loss, right and left hand cold injuries, and PTSD.  In March 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2012,  and the Veteran filed a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  

Although the Veteran's substantive appeal was silent with respect to any hearing request, in a July 2013 statement, the Veteran's representative indicated that the Veteran had requested a Board hearing.  However, in a November 2013 memorandum, the Veteran's representative stated that a Board hearing had not been requested by the Veteran and the previous July 2013 statement had been made in error.    

In September 2013, the Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

At this point, the Board notes the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has had diagnoses of a psychiatric disorder other than PTSD, specifically depressive disorder.  Thus, consistent with Clemons and the current record, the Board has recharacterized that portion of the appeal involving psychiatric impairment as encompassing the matter set forth as issue # 4 on the title page.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the appellant's claims.  A review of the documents in such folder file reveals that with the exception of additional VA treatment records dated through July 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claims for service connection for bilateral hearing loss, bilateral hand/arm disability due to cold injury, and an acquired psychiatric disability, to include PTSD; along with claims for higher ratings for residuals of right and left foot cold injury-for which the Veteran has completed the first of two actions required to place this matter in appellate status-are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his combat service.

3.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished.

II.  Service Connection for Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  He avers that he was exposed to significant noise from heavy weapons fire, machine guns, Howitzers and tanks during combat operations while stationed in Europe during World War II, and that this acoustic trauma is the cause of his current and long-standing tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint or diagnosis of tinnitus during service.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Moreover, in a case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

In this case, the Veteran was awarded the Combat Infantry Badge for his service during World War II while stationed in Europe, indicating that he engaged in combat with the enemy during service.  The Board also notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has asserted that this ringing in his ears began in service and has continued ever since.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that his tinnitus began during military service following artillery exposure.  However, the examiner found that the Veteran's tinnitus was not related to service given the lack of proximity between the dates of service and the date of the examination.  However, it does not appear that the examiner considered the Veteran's assertion that his tinnitus began in service.   

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In this case, the Board finds that, on the question of current disability, the March 2009 VA examination has indicated that the Veteran does suffer from tinnitus.  In turn, the primary question is whether his tinnitus began in service.

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Again, the VA examiner did not address the Veteran's unequivocal statement that he had experienced tinnitus since service following noise exposure.  

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker, supra..

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.



ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

Initially, the Board observes that the RO last adjudicated the claims on appeal in the April 2012 SOC.  As noted above, VA treatment record had been associated with the Veteran's Virtual VA electronic record from the Chicago VAMC dated through July 2013.  However, it does not appear that these records were considered by the RO in the SOC.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the appeal must be returned to the RO for consideration of the additionally received evidence, and for issuance a supplemental SOC reflecting such consideration. 

The Board finds that further development action in connection with these claims is warranted, prior to the RO's reconsideration of the claims.

With respect to the Veteran's bilateral hearing loss, again, the Veteran was afforded a VA examination in March 2009 with a VA audiologist.  After reviewing the claims file and examining the Veteran, the audiologist determined that the Veteran's hearing loss was "not at least as likely as not related to military service."  The examiner based this opinion on the lack of evidence in the claims file and lack of proximity to the dates of service and this evaluation.  Nevertheless, the examiner's rationale was in part based on the fact that the Veteran had "normal" hearing at separation.   However, the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Importantly, it appears that the examiner did not consider and discuss all pertinent facts, including the Veteran's combat noise exposure and his lay assertions.  As such, the Board must find that this examination is inadequate for appellate review.   

Moreover, as for the claim for service connection for bilateral hand/arm cold injury, the Veteran was afforded a VA neurological examination in March 2009.  While the examiner found that the Veteran had peripheral neuropathy of the lower extremities related to cold exposure, he indicate that there was no evidence of peripheral neuropathy of the hands.  However, the examiner did not address whether the Veteran had any other cold injury residuals.  Moreover, a subsequent VA examination indicated that the Veteran had a right forearm cold injury with residuals of peripheral neuropathy.  However, the claims file was not reviewed at this examination and no further etiological opinion was provided.  As such, given these inconsistencies, the Veteran has also not been afforded an adequate VA examination with respect to this issue.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Moreover, with respect to the issue of service connection for a psychiatric disability, to include PTSD, the Veteran underwent an examination in March 2009.  The examine determined that the Veteran did not meet the criteria for PTSD and diagnosed depressive disorder.  However, the examiner did not provide an etiological opinion with respect to the Veteran's depressive disorder.  In support of his claim, the Veteran submitted a May 2010 private opinion which indicated that the Veteran had shown some signs of post traumatic syndrome and would benefit greatly from psychiatric evaluation.  

Subsequently, the Veteran was scheduled for another VA examination in February 2012.  However, he failed to report.  Nevertheless, a subsequent report of contact showed that the Veteran requested to be rescheduled as he missed the examination because he was hospitalized at the time.  The report of contact indicated that the Veteran would be rescheduled; however, it does not appear that another examination was scheduled.  When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2013).  

The Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, he should be afforded another medical examination to obtain the medical information needed to resolve his claim for service connection for a psychiatric disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, given the above, the RO should arrange for the Veteran to undergo VA examinations by appropriate physicians at a VA medical facility to obtain medical information as to the etiology of any bilateral hearing loss, bilateral hand/arm disability, and psychiatric disability, to include PTSD.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for service connection.  See 38 C.F.R.  § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA records, the paper claims file as well as the Virtual VA electronic folder currently includes outpatient treatment records from the VA Medical Center (VAMC) in Chicago, Illinois dated through July 2013; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Chicago VAMC since July 2013, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The RO also should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

As a final matter, the Board notes that, in a December 2010 rating decision, the RO continued 10 percent disability ratings for the Veteran's right and left feet cold injuries.  The Veteran was furnished notice of this rating decision on December 30, 2010.  On July 25, 2011, the Veteran, through his representative, filed an NOD with the ratings assigned in this rating decision.  An NOD has been filed with respect to the ratings assigned for the Veteran's service-connected right and left feet cold injuries; however, the RO has yet to issue a SOC with respect these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the issues of entitlement to ratings in excess of 10 percent for residuals of right foot cold injury and left foot cold injury that was continued in the December 2010 rating decision, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues. 

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards to the matters of increased ratings for right foot cold injury and left foot cold injury, within 60 days of the issuance of the SOC.

2.  Obtain from the Chicago VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by an audiologist, at a VA medical facility, to address the etiology of any current hearing loss.  

The entire claims file, to include a complete copy of this REMAND and copies of relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

For examiner should clearly indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes in one or both ears. 

Then, with respect to each diagnosed disability,  the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service combat noise exposure from artillery fire. 

In rendering the requested opinions, the examiner should specifically consider and discuss the in- and post-service treatment records and the Veteran's assertions that the onset of his hearing loss began in service.  

The examiner should set forth all testing results and examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA medical facility, to address the etiology of any current right and left hand/arm disabilities due to cold injury.   

The entire claims file, to include a complete copy of the REMAND and copies of relevant Virtual VA records, if the examiner does not have access), must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) affecting the arms and hands.  

Then, with respect to each such diagnosed disability of each arm/hand, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service. 

In rendering each requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records, as well as the Veteran's contentions.  Specifically, the physician should address the July 2009 VA examination indication right forearm cold injury and the Veteran's credible contentions that he suffered from cold injuries to his arms/hands during combat operations in World War II.      

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  

The entire claims file, to include a complete copy of this REMAND and copies of relevant Virtual VA records must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should render an opinion, based on examination of the Veteran, any testing results, and review of the record as to whether his current PTSD is the result of in-service-stressor(s) associated with his World War II combat service.  If the criteria for a diagnosis of PTSD are met, the examiner should identify the stressor(s) underlying the diagnosis, and comment upon the relationship between the Veteran symptoms and the identified stressor(s).

If any current psychiatric disability/ies other than PTSD is/are diagnosed, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to include his combat service.  

The examiner should set forth all examination findings and any testing results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority. 

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC reflects review of all pertinent evidence of record (including VA medical records in the Virtual VA file) and includes clear reasons and bases for all determinations,, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


